DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Gomez on 7/25/2022.
The application has been amended as follows: 
	Claim 1 (Currently Amended)  A microfluidic system for processing a biological sample comprising
            a) one or more microfluidic units 
                i) isolating cells from the sample to produce an isolated population of cells;
                ii) population of cells to produce a population of expanded cells;
                iii) reprogramming the population of isolated cells or the population of expanded cells; and
                iv) storing cells from one or more of (i), (ii) or (iii); and
            b) one or more computer memory modules containing instructions, and programmed for controlling one or more of processes (i)-(iv); and
c) one or more computer processor modules programmed to execute the instructions[[.]], 
d) wherein the one or more microfluidic units comprises a plurality of flow channels.

	Claim 24 (currently amended): A method for processing a biological sample comprising: a) applying the sample to the system according to 1; and b) processing the sample with the system, the processing comprising: i) isolating cells from the sample; ii) 
	Claim 34 (currently amended): A method of treating a disease or disorder in a subject comprising :a) obtaining a sample from the subject; b) applying the sample to the system according to claim 1; c) processing the sample with the system, the processing comprising: i) isolating cells from the sample; ii) 

	Allowable Subject Matter
Claims 1-5, 10, 11, 13-19, 24-26, 34 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Abilez et al (US PGPub 2012/0258488) teaches a microfluidic system (referred to as a microfluidic electrophysical cell sorter, see Figure 2) for processing a biological sample comprising:
i) isolating cells from the sample (see [0003] and [0084]); ii) inducing pluripotent stem cells to be cultured in 12-well tissue culture plates for differentiation, which constitutes reprogramming of cells, see [0068]) ; and iii) storing cells from one or more of (i) or (ii) (where 1mL aliquots of cells in KOSR+DMSO were placed in cryovials and frozen at -80 °C overnight and then subsequently transferred to liquid nitrogen storage) (see [0067]); and 
 b) one or more computer memory modules (such as contained in computer system 700 and including memories 708 and 710) containing instructions for controlling one or more of processes (i)-(iii) (see [0086]-[0087]); and 
c) one or more computer processor modules (704) configured to execute the instructions (see [0086]-[0087]). 
In addition, Abilez et al teaches that the sample is introduced  into the system as a dilute suspension through a syringe, see [0056]-[0057]).
Furthermore, Noggle et al (US PGPub 2013/0345094) teaches a method for treating a disease or disorder in an animal or person in need thereof by administering the iPSCs, e.g., methods of treatment and/or tissue/organ repair by administering iPSCs produced by the inventive automated system, or differentiated cells derived therefrom. Appropriate differentiated cells (of ectodermal, mesodermal or endodermal lineage) may be derived from iPSCs produced by the inventive methods. The mode of administration can be determined by a person of skill in the art depending on the type of organ/injury to be treated. For example, iPSCs or differentiated cells derived therefrom, may be administered by injection (as a suspension) or implanted on a biodegradable matrix (see [0211]). Furthermore, Noggle et al teaches an automated system for generating and isolating iPSCs, comprising:a somatic cell plating unit for placing somatic cells on a plate; and an induction unit for automated reprogramming of the somatic cells by contacting the somatic cells on the somatic cell plating unit with reprogramming factors to produce iPSCs.(see [0010]-[0011]). 
However, neither Abilez et al nor Noggle et al neither teaches or fairly suggests a microfluidic system and method for processing a biological sample comprising one or more microfluidic units (wherein the one or more microfluidic units comprises a plurality of flow channels operable to process the sample, the processing comprising: expanding the isolated population of cells to produce a population of expanded cells; reprogramming the population of isolated cells or the population of expanded cells. Furthermore, neither Abilez et al nor Noggle et al neither teaches or fairly suggests that the microfluidic system further includes one or more computer memory modules containing instructions, programmed for controlling the steps of isolating, expanding, reprogramming and storing cells, and one or more computer processor modules programmed to execute above instructions (as claimed in claims 1 and 24). In addition, neither Abilez et al nor Noggle et al neither teaches or fairly suggests a method of treating a disease or disorder in a subject comprising: applying the sample to the system according to claim 1, also involving administering the subject a cell of the steps of any of steps  i-iv), which involve isolating cells from the sample, expanding the isolated cells, reprogramming the isolated or expanded cells and differentiating the reprogrammed cells, thereby treating the disease or disorder in the subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797